i




    Mr. Vernon M. Arrell                  Opinion No.JM-809
    Commissioner
    Texas Rehabilitation Commission       Re:   Whether the Texas
    118 E. Riverside Drive                Rehabilitation Commission
    Austin, Texas 78704-9982              may contract with a "for-
                                          profit" agency under   its
                                          Extended   Rehabilitation
                                          Program

    Dear Commissioner Arrell:

         You ask whether the Texas Rehabilitation    Commission
    [hereinafter the commission], under its Extended Rehabil-
    itation Program, may contract now with         "for-profit"
    agencies, or whether it miiy contract only with non-profit
    agencies.  We conclude that it may contract now with both
    nfor-profit," as well as non-profit, agencies.

         The Extended Rehabilitation Program  [hereinafter the
    program] was created in 1969.   See Acts 1969, 61st Leg.,
    ch. 49, at 144. It was first codified as article     2675m,
    V.T.C.S., and provided, inter alia, extended vocational
    rehabilitation services for certain persons.   Section 3 of
    the act declared:

           The state aaency vested with the authority
           to administer this Act mav contract with anY
           not-for-DrOfit aaen v.   DUbliC      Drivate,
           for the provision ocf any extende?  rehabili-
           tation services, including extended   shelter
           workshop employment    or extended community
           residence   for  persons participating     in
           vocational rehabilitation and pay for such
           services purchased for the state.   (Emphasis
           added.)

    See also V.T.C.S. art. 2695m, 554-7.

         Article 2675m, V.T.C.S., was repealed in 1971, Acts
    1971, 62nd Leg., ch. 405, §54(2), at 1533, and recodified
    as section 30.73 of the Education Code. Acts 1971, 62nd



                                p. 3829
.   I




        Mr. Vernon M. Arrell - Page 2 (JM-809)




        Leg., ch. 405, 552, at 1526. The Education Code section
        differed in no material way from its predecessor  statute.
        Section 30.73 of the Education Code was repealed, Acts
        1979, 66th Leg., ch. 842, at 2429,243o        and, again,
        recodified as section 111.082 of the Human Resources Code.
        Acts 1979, 66th Leg., ch. 842, art. 1, 52(2), eat 2429.
        Section 111.082 of the Human Resources Code differed in no
        material respect from its predecessor statute.     Finally,
        section 111.082 of the Human Resources Code was repealed
        at Acts 1983, 68th Leg., ch. 77, 55, at 345, and,
        substantially amended, was recodified  as part of section
        111.052 of the Human Resources Code.

             Section 111.052 of the Human Resources Code is a part
        of subchapter C of the code, which details the powers and
        duties of the commission.    The section sets forth the
        general functions of the commission     and provides   the
        following:

               of (a) The commission shall, to the extent
                   resources   available   and    priorities
               established by the board, provide rehabil-
               itation services directly or through public
               or private resources to individuals    deter-
               mined by the commissioner to be eligible for
               the services under a vocational   rehabilita-
               tion program,  and extended    rehabilitation
               services program,  or other program    estab-
               lished to provide rehabilitative services.

                  (b) In carrying out the purposes of   this
               chapter, the commission may:

                      (1) cooperate with other departments,
                  agencies, political     subdivisions,   and
                  institutions, both public and private, in
                  providing the services authorized by this
                  chapter to     eligible   individuals,   in
                  studying the problems involved, and in
                  planning, establishing,    developing,  and
                  providing     necessary     or    desirable
                  programs,    facilities,    and   services,
                  including those jointly administered with
                  state agencies:

                      (2) enter into reciprocal   agreements
                  with other states;




                                 p. 3830
Mr. Vernon M. Arrell - Page 3   (m-809)




             (3) establish or construct rehabilita-
         tion facilities and workshops,      contract
         with or provide grants to         agencies,
          organizations,     or    individuals     as
         .necessary to implement. this chapter, make
          contracts  or other arrangements       with
         public and other nonprofit        agencies,
          organizations, or institutions     for the
          establishment     of     workshops      and
          rehabilitation   facilities, and operate
          facilities for carrying out the purposes
          of this chapter;

             (4) conduct   research  and   compile
          statistics relating to the provision  of
          services to or the need for services by
          disabled individuals;

             (5) provide  for the    establishment,
          supervision, management,  and control of
          small business enterprises to be operated
          by severely handicapped individuals where
          their operation will be improved through
          the management  and supervision   of the
          commission:

             (6) contract with schools, hospitals,
          private  industrial   firms, and     other
          agencies and with doctors, nurses,   tech-
          nicians, and other persons for training,
          physical restoration, transportation, and
          other rehabilitation services; and

              (7) contract with a DUbliC  or orivate
          aaencv to Drovide and nav for rehabilita-
          tive services under the extended rehabil-
          itation    services    oroaram.   including
          sheltered emolovment    or communitv  resi-
          dence for a oerson oarticioatina in the
          proaram.    (Emphasis added.)

Your concern  arises from the omission    from subsection
(b)(7) of the phrase "non-profit" from the phrase denoting
the sort of agency with which the commission may contract.

     Statutes must be construed as written.     Jones v.
State, 610 S.W.2d 535 (Tex. Civ. APP. - Houston       [lst
Dist.] 1980, writ ref'd n.r.e.); Youna v. Del Mar  Homes,
Inc., 608 S.W.Zd 804 (Tex. Civ. APP. - Houston       [14th



                         p. 3831
Mr. Vernon M. Arrell - Page 4 (JM-809)




Dist.] 1980, writ ref'd n.r.e.).   We are governed by the
rule that has been enunciated by the Texas Supreme Court:

       The language [of the statute] appears to us
       to be plain and unambiguous and its meaning
       clear and obvious. We can only enforce the
       statute as written   and have no right to
       create or to find an ambiguity where none
       exists in order to call into play generally
       recognized rules which are used as aids to
       the construction of ambiguous statutes.

Col-Tex Refinina Co. v. Railroad Commission of Texas, 240
S.W.2d 747, 750 (Tex. 1951).   It is clear from a reading,
of section 111.052 of the Human Resources Code that the
commission's contracting  authority now extends to "for-
profit,"   as well as nonprofit,    agencies:  the   prior
restrictions have been removed. Accordingly, we conclude
that the commission may contract with    "for-profit,"  as
well as nonprofit, agencies.

                        SUMMARY

          Pursuant to section 111.052 of the Human
       Resources  Code, the Texas Rehabilitation
       Commission may contract with   "for-profit,"
       as well as nonprofit, agencies under its
       Extended Rehabilitation Program.




                                    JIM     MATTOX
                                    Attorney General of Texas

WARY KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLKY
Special Assistant.Attorney    General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Jim Moellinger
Assistant Attorney General




                          p. 3832